— Appeal unanimously dismissed. Memorandum: The People, having sought dismissal of the indictment, are not aggrieved by the court’s order dismissing the indictment and may not take an appeal therefrom. Further, because the dismissal of the indictment was based in *948part upon the People’s request, they cannot seek leave to resubmit the charges to another Grand Jury (see, CPL 210.20 [1], [4]; People v Sokol, 97 AD2d 522, 523). (Appeal from Order of Chautauqua County Court, Adams, J. — Dismiss Indictment.) Present — Denman, P. J., Doerr, Green, Balio and Lawton, JJ.